DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022, has been entered.

Acknowledgments
In the reply, filed on June 7, 2022, Applicant requested the consideration of the previously submitted amendment of May 19, 2022. 
In the reply, filed on May 19, 2022, Applicant amended claims 19, 30, and 32-36.
Applicant cancelled claims 25 and 26.
In the final rejection of February 7, 2022, Examiner objected to claims 33 and 35. Applicant amended claims 33 and 35. Objection is withdrawn.
Examiner rejected claims 19-22 and 24-37 under 35 U.S.C. 112(a). Applicant persuasively argued claims 19 and 36 (Remarks, pages 5-6). Rejection is withdrawn.
Examiner rejected claims 19-22 and 24-37 under 35 U.S.C. 112(b). Applicant persuasively argued claims 19, 24, and 36 (Remarks, pages 6-7), cancelled claims 25 and 26, and amended claims 30 and 32-34. Rejection is withdrawn.
Examiner provisionally rejected claims 19-22 and 24-37 on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 18-30 of copending Application No. 16/483,142. 
	The terminal disclaimer filed on May 20, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/483,142 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Rejection is withdrawn.
Currently, claims 19-22, 24, and 27-37 are under examination.

Claim Objections
Claim 19 is objected to because of the following informalities:  
	In regards to claim 19, line 1, “An assembly for a medication delivery device, comprising:” should be changed to “An assembly for a medication delivery device, the assembly comprising:”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-22, 24, 27, 29, 36, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bainton et al (WO 2015/032785).
	In regards to claim 19, Bainton et al teaches an assembly (Figures 1-8) for a medication delivery device, comprising: 
a body (housing part 12)
a user operated dose setting part (dose setting member 70) for selecting a size of a dose in a dose setting operation (page 20, lines 29-30) 
a piston rod (piston rod 30) configured to be moved axially without rotating for dispensing a medication in a dose dispensing operation (page 24, lines 9-10)
a drive member (activation member 1, driver 40, and indication member 60) directly coupled to the piston rod (page 17, lines 28-30) for driving the piston rod in the dose dispensing operation (page 24, lines 9-10)
wherein the drive member moves in a proximal direction in the dose setting operation (page 21, lines 22-27)
wherein the dose setting part is coupled to the drive member such that a relative movement between the dose setting part and the drive member is enabled during the dose setting operation (Figure 6)(page 21, lines 20-27)
	In regards to claim 20, Bainton et al teaches wherein the drive member protrudes out of the body in the dose setting operation (Figure 6)(page 21, lines 22-27).  
	In regards to claim 21, Bainton et al teaches wherein the drive member is configured to rotate and move in an axial direction in the dose setting operation (Figure 6)(page 21, lines 22-27).  
	In regards to claim 22, Bainton et al teaches wherein the piston rod is threadedly engaged with the drive member (page 17, lines 28-30).  
	In regards to claim 24, Bainton et al teaches wherein the drive member is in splined connection (clutch features 7 and 61)(outer contour of the proximal end section of the activation member may be geometrically similar to an inner contour of a proximal end section of the dose setting member) with the dose setting part (Figure 4)(page 21, lines 20-21)(Figures 1-2)(page 7, lines 20-22).
	In regards to claim 27, Bainton et al teaches wherein the drive member, in the dose dispensing operation, is configured to axially move in a distal direction while being prevented from rotating (page 23, lines 19-25)(page 24, lines 5-10), and wherein rotational movement of the drive member in the dose dispensing operation is prevented by an engagement part (outer contour of the proximal end section of the activation member)(protrusion 45) being engaged in an axial track (inner contour of a proximal end section of the dose setting member)(non-recessed area 8) of a component (dose setting member 70)(activation member 1) permanently locked to the body (page 23, lines 19-25)(page 24, lines 4-7).
	In regards to claim 29, Bainton et al teaches wherein the drive member comprises the engagement part (protrusion 45).
	In regards to claim 36, Bainton et al teaches a medication delivery device (Figures 1-8, drug delivery device 100) comprising: 
an assembly (Figures 1-8) having:
a body (housing part 12)
a user operated dose setting part (dose setting member 70) for selecting a size of a dose in a dose setting operation (page 20, lines 29-30) 
a piston rod (piston rod 30) configured to be moved axially without rotating for dispensing a medication in a dose dispensing operation (page 24, lines 9-10)
a drive member (activation member 1, driver 40, and indication member 60) directly coupled to the piston rod (page 17, lines 28-30) for driving the piston rod in the dose dispensing operation (page 24, lines 9-10)
wherein the drive member moves in a proximal direction in the dose setting operation (page 21, lines 22-27)
wherein the dose setting part is coupled to the drive member such that a relative movement between the dose setting part and the drive member is enabled during the dose setting operation (Figures 3 and 6)(page 21, lines 20-27)
wherein the medication delivery device is an injection device (page 1, lines 7-8) 
	In regards to claim 37, Bainton et al teaches wherein the injection device is a variable-dose (page 20, lines 29-30), single-use device (page 3, line 27 recites “The drug delivery device may be a disposable device”; thus, the device is capable of being disposed of after a single use).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bainton et al, as applied to claim 27 above.
	In regards to claim 28, Bainton et al does not teach wherein the dose setting part comprises the engagement part, as Bainton et al instead teaches the dose setting part comprises the axial track (inner contour of a proximal end section of the dose setting member) and the drive member (activation member 1) comprises the engagement part (outer contour of the proximal end section of the activation member). But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the dose setting part comprising the axial track and the drive member comprising the engagement part, of the assembly of Bainton et al, to be the dose setting part comprising an engagement part and the drive member comprising an axial track, as Applicant has not disclosed that such a configuration of the engagement part and the axial track provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the dose setting part comprising the axial track (inner contour of a proximal end section of the dose setting member) and the drive member (activation member 1) comprising the engagement part (outer contour of the proximal end section of the activation member), as taught by Bainton et al, as either configuration of the engagement part and the axial track will allow for guidance of the drive member by the dose setting part when the drive member is moved distally with respect to the dose setting part such that the drive member is received by the dose setting part.

Claims 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bainton et al, as applied to claim 27 above, and further in view of Moser et al (US 2015/0250950).
	In regards to claim 30, Bainton et al does not teach wherein the drive member or a component locked to the drive member comprises a prime-lock part, wherein the body or the component permanently locked to the body comprises a further prime-lock part, and wherein the prime-lock part and the further prime-lock part directly or indirectly interact with each other, thereby preventing the dose setting operation prior to a priming operation. Moser et al teaches an assembly (Figures 29-42) wherein a drive member (actuating member 50) comprises a prime-lock part (blocking element 53), wherein a body (proximal casing portion 20) comprises a further prime-lock part (axial abutment of the casing 20), and wherein the prime-lock part and the further prime-lock part directly or indirectly interact with each other, thereby preventing a dose setting operation prior to a priming operation (paragraph [0225]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive member and the body, of the assembly of Bainton et al, to comprise a prime-lock part and a further prime-lock part, respectively, as taught by Moser et al, as such will force an initial priming step to at least eliminate any axial clearance between the piston rod and a plunger and, preferably, to de-aerate a reservoir at least partially (paragraphs [0224][0225]).  
	In regards to claim 31, in the modified assembly of Bainton et al and Moser et al, Bainton et al teaches wherein the dose setting operation is carried out by rotating the dose setting part (page 20, lines 29-30); however, Bainton et al does not teach wherein the priming operation comprises pushing a dose dispense part towards the body. Moser et al teaches wherein the priming operation comprises pushing a dose dispense part (control member 45) towards the body (paragraph [0224]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified assembly, of Bainton et al and Moser et al, with the priming operation comprising pushing a dose dispense part towards the body, as taught by Moser et al, as such will push the piston rod axially forward, towards and against the plunger, if a clearance is present, in order to at least eliminate the axial clearance between the piston rod and the plunger (paragraphs [0224][0225]).  
	In regards to claim 32, in the modified assembly of Bainton et al and Moser et al, Bainton et al does not teach wherein the prime-lock part is able to pass the further prime lock part or the engagement part in the dose setting operation. Moser et al teaches wherein the prime-lock part is able to pass the further prime lock part in the dose setting operation (paragraph [0225]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the prime-lock part, of the modified assembly of Bainton et al and Moser et al, to be able to pass the further prime lock part in the dose setting operation, as taught by Moser et al, as such will allow for selection of a dosage which is smaller than the dosage which corresponds to the rotational position the drive member and dose setting part have arrived at directly at the end of the initial priming step (paragraph [0225]).
	In regards to claim 33, in the modified assembly of Bainton et al and Moser et al, Bainton et al does not teach wherein the drive member comprises a lock-out part and the body or the component permanently locked to the body comprises an additional lock-out part,- 5 -U.S. Application No. 16/483,152 Docket No. 743025-9 wherein the lock-out part and the additional lock-out part interact after the dose has been set and dispensed for preventing a further dose setting operation after the dose has been dispensed. Moser et al teaches another embodiment of an assembly (Figures 1-20b) wherein a drive member (plunger rod guiding means 5) comprises a lock-out part (projection at the distal end of the rotation limitation means 5e) and a component (dosing sleeve 7) permanently locked to a body (end cap 6) comprises an additional lock-out part (projection 7f, 7f),- 5 -U.S. Application No. 16/483,152 Docket No. 743025-9 wherein the lock-out part and the additional lock-out part interact after a dose has been set and dispensed for preventing a further dose setting operation after the dose has been dispensed (paragraph [0180]: Then, further distal movement of the plunger rod 10 is possible and the projection at the distal end of the rotation limitation means 5e snaps in a radially outward direction such that it abuts the respective projection 7f, 7f at its proximal side and therefore serves as a part of the dose locking means.  It then is no longer possible to move the dosing sleeve 7 back in the proximal direction relative to the casing.  Thus, the plunger rod 10 cannot be moved back in the proximal direction once the selected dose to be injected has been completely injected and re-using the inventive injection device is therefore prevented.  The inventive injection device therefore preferably constitutes a single-use injection device.). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive member and the component permanently locked to the body, of the modified assembly of Bainton et al and Moser et al, to comprise a lock-out part and an additional lock-out part, respectively, as taught by Moser et al, so that it is no longer possible to move the dose setting part back in the proximal direction relative to the body, and thus, the piston rod cannot be moved back in the proximal direction once the selected dose to be injected has been completely injected and re-using the injection device is therefore prevented, thus the injection device therefore preferably constitutes a single-use injection device (paragraph [0180]).
	In regards to claim 34, in the modified assembly of Bainton et al and Moser et al, Bainton et al does not teach wherein the additional lock-out part comprises a circumferential protrusion having an opening, wherein the lock-out part moves through the opening during the dose setting operation. Moser et al teaches wherein the additional lock-out part comprises a circumferential protrusion (projection 7f, 7f) having an opening (lumen of dosing sleeve 7) (Figure 12b), wherein the opening moves around the lock-out part (projection at the distal end of the rotation limitation means 5e) during the dose setting operation (paragraph [0180]: A dose to be injected is defined by rotating the dosing sleeve 7 relative to the casing, in particular relative to the plunger rod guiding means so that the rotation limitation means is axially aligned with a dose defining groove 7e, 7e'.). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified assembly, of Bainton et al and Moser et al, with the additional lock-out part comprises a circumferential protrusion having an opening, wherein the opening moves around the lock-out part during the dose setting operation, as taught by Moser et al, as such a lock-out part and additional lock-out part will make it no longer possible to move the dose setting part back in the proximal direction relative to the body, and thus, the piston rod cannot be moved back in the proximal direction once the selected dose to be injected has been completely injected and re-using the injection device is therefore prevented, thus the injection device therefore preferably constitutes a single-use injection device (paragraph [0180]). However, Moser et al does not teach wherein the lock-out part moves through the opening during the dose setting operation, as Moser et al instead teaches wherein the opening moves around the lock-out part (projection at the distal end of the rotation limitation means 5e) during the dose setting operation (paragraph [0180]: A dose to be injected is defined by rotating the dosing sleeve 7 relative to the casing, in particular relative to the plunger rod guiding means so that the rotation limitation means is axially aligned with a dose defining groove 7e, 7e'.). But it would be expected by a person having ordinary skill in the art before the effective filing date of the claimed invention that the structure of the modified assembly, of Bainton et al and Moser et al would be capable of performing the intended use, thus meeting the claim: The lock-out part (projection at the distal end of the rotation limitation means 5e), of Moser et al, is within the opening (lumen of dosing sleeve 7) during the dose setting operation (Figure 11b), and instead of the dose setting part (dosing sleeve 7) moving/rotating during the dose setting operation, the dose setting part (dosing sleeve 7) is capable of remaining stationary such that the drive member (plunger rod guiding means 5) having the lock-out part (projection at the distal end of the rotation limitation means 5e) can be moved/rotated through the opening to set the dose.
	In regards to claim 35, in the modified assembly of Bainton et al and Moser et al, Bainton et al does not teach a non-return member for preventing a proximal movement of the piston rod, wherein the non-return member comprises at least one of the additional lock-out part or a track for guiding the engagement part. Moser et al teaches a non-return member (plunger rod guiding means 5 having elastic abutment members 5b) for preventing a proximal movement of a piston rod (plunger rod 10), wherein the non-return member comprises a track (inner surface of plunger rod guiding means 5) for guiding an engagement part (blocking wings 10g) (paragraph [0171]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified assembly, of Bainton et al and Moser et al, with a non-return member, as taught by Moser et al, as such will prevent the piston rod from moving in the proximal direction (paragraph [0171]) and re-using the injection device is therefore prevented, thus the injection device therefore preferably constitutes a single-use injection device (paragraph [0180]).

Response to Arguments
Applicant’s arguments with respect to claims 19-22, 24, and 27-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In regards to claims 19 and 36, Applicant argued: Neither the Bainton et al. WIPO publication nor the Moser et al. U.S. patent application publication can overcome the shortcomings of Harris in the above respect (Remarks, page 8). Examiner disagrees. In a new grounds of rejection, Bainton et al teaches wherein the dose setting part (dose setting member 70) is coupled to the drive member (activation member 1, driver 40, and indication member 60) such that a relative movement between the dose setting part and the drive member is enabled during the dose setting operation (Figure 6)(page 21, lines 20-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783